DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 09/28/2021, Applicant, on 12/28/2021.
Status of Claims
Claims 1, 5, and 7-8 are currently amended. 
Claims 2, 3, 5, 6, 9, 10, 12, 13, and 16-20 were previously presented. 
Claim 3 is canceled. 
Claims 2, 4, 6, and 9-18 are originals. 
Claims 1-2 and 4-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 112
The arguments have been fully considered and they are persuasive.
Accordingly, the Examiner withdraws the rejection of claim 5 under 35 USC § 112.
Response to Arguments - 35 USC § 102
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 8 “The Office asserts that para. 0101 of Ronkainen teaches features 1 and 2. Para. 0101 of Ronkainen teaches "In some embodiments, detecting a particular gesture comprises detecting the user device moving in the particular gesture or detecting the passenger moving in the particular gesture. The particular gesture may be extracted from a previously stored user profile" wherein the gesture is an image that may be extracted from a previously stored user profile which equivalent to a database. 
Even if the gesture is the image that may be extracted from a previously stored user profile which is equivalent to the database, the image database of the feature 1 is configured to store positional information and surrounding image information related to the positional information. Therefore, feature 1 is different from the disclosure of para. 0101 of Ronkainen. Also, Ronkainen fails to teach the feature 2. 
Therefore, Ronkainen fails to teach or disclose the vehicle ride-sharing assist system as claimed in combination with "an image database configured to store positional information and surrounding image information related to the positional information or a sound database configured to store the positional information and environmental sound information related to the positional information" and "the server further includes a vehicle position estimation unit 
The examiner respectfully disagrees.
The Examiner rejected the argued limitations as follow: and an image database configured to store positional information, and surrounding image information related to the positional information or a sound database configured to store the positional information and environmental sound information related to the positional information, [Ronkainen, para. 0101, Ronkainen teaches “the autonomous vehicle captures sensor data in the designated pickup zone using at least one sensor of the autonomous vehicle, and at 806, the autonomous vehicle detects the particular gesture is being performed at a particular location within the designated pickup zone. In some embodiments, the at least one sensor is a video camera, the sensor data is video data, and detecting the particular gesture comprises detecting the particular gesture in the video data” wherein capturing image data. Further, para. 0101 also teaches “In some embodiments, detecting a particular gesture comprises detecting the user device moving in the particular gesture or detecting the passenger moving in the particular gesture. The particular gesture may be extracted from a previously stored user profile” wherein the gesture is an image that may be extracted from a previously stored user profile which equivalent to a database. Further, the gesture is used to identify user’s position as in claim 1 of Ronkainen]… the server further includes a vehicle position estimation unit configured to estimate a position of the ride-sharing vehicle by referring to the image database or the sound database based on the information acquired by the vehicle side information acquiring unit [Ronkainen, claim 1, Ronkainen teaches “the autonomous vehicle capturing sensor data in the pickup zone using at least one sensor of the autonomous vehicle; and the autonomous vehicle detecting, in the captured sensor data, that a particular gesture is being performed at a particular location within the pickup zone, and responsively proceeding to and stopping at the particular location” wherein identifying the user’s position to the vehicle position based on a gesture. Further, para. 0053 teaches “the gesture has previously been recorded by the user and is stored as a part of her user profile” wherein using gestures from a database and it is inherited that the gestures are images] and a user position estimation unit configured to estimate the position of the user by referring to the image database or the sound database based on information acquired by the user side information acquiring unit, [Ronkainen, claim 1, Ronkainen teaches “the autonomous vehicle capturing sensor data in the pickup zone using at least one sensor of the autonomous vehicle; and the autonomous vehicle detecting, in the captured sensor data, that a particular gesture is being performed at a particular location within the pickup zone, and responsively proceeding to and stopping at the particular location” wherein identifying the user’s position (proceeding to and stopping at the particular location) based on detecting the requested motion. Further, para. 0053 teaches “the gesture has previously been recorded by the user and is stored as a part of her user profile” wherein using gestures from a database and it is inherited that the gestures are images] 
with the broadest reasonable interpretation Ronkainen teaches storing images in a database para. 0101 “In some embodiments, detecting a particular gesture comprises detecting the user device moving in the particular gesture or detecting the passenger moving in the particular gesture. The particular gesture may be extracted from a previously stored user profile” and claim 1 of Ronkainen teaches “the autonomous vehicle capturing sensor data in the pickup 
As a result, the Examiner maintains the rejections of the pending claims under 35 USC § 102/103.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-10, and 15-17 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Ronkainen Jussi (WO/2017/155740).
Regarding claim 1. A vehicle ride-sharing assist system for assisting in identification of a user to board a ride-sharing vehicle at a pickup point, the vehicle ride-sharing assist system comprising: [Ronkainen, para. 0005, Ronkainen teaches “Described herein are systems and methods for an autonomous vehicle ("AV") to recognize, identify and approach a correct passenger among multiple other passengers waiting for a pickup” wherein a vehicle ride-sharing assist system] a wirelessly communicable user terminal configured to be carried by the user; a wirelessly communicable vehicle terminal mounted on the ride-sharing vehicle; a server wirelessly communicable with the user terminal and the vehicle terminal and including a database, [Ronkainen, claim 15, Ronkainen teaches “An autonomous vehicle comprising: a wireless-communication interface; a processor; and data storage containing instructions executable by the processor for causing the processor to carry out a set of functions, the set of functions including: the autonomous vehicle, while in a pickup zone for a passenger, sending a gesture-performance request to a user device of the passenger;” wherein a vehicle terminal, a user’s device (terminal). Further, figure 5 shows a trans service 502 wirelessly communicated with the vehicle terminal and the user’s terminal which is equivalent to a server]  and an image database configured to store positional information, and surrounding image information related to the positional information or a sound database configured to store the positional information and environmental sound information related to the positional information, [Ronkainen, para. 0101, Ronkainen teaches “the autonomous vehicle captures sensor data in the designated pickup zone using at least one sensor of the autonomous vehicle, and at 806, the autonomous vehicle detects the particular gesture is being performed at a particular location within the designated pickup zone. In some embodiments, the at least one sensor is a video camera, the sensor data is video data, and detecting the particular gesture comprises detecting the particular gesture in the wherein the server further includes a proximity notification unit configured to generate a proximity notification signal so as to transmit the proximity notification signal to the user terminal and the vehicle terminal when a distance between the user and the ride-sharing vehicle becomes equal to or less than a prescribed value, [Ronkainen, para. 0060, Ronkainen teaches “Gesture recognition start. As the vehicle determines a sufficiently close proximity (as determined by known location determination methods or by receipt of short-range proximity signals from the passengers user device), (in various embodiments, 30 meters, 40 meters, 50 meters, and/or similar distances), the vehicle sends the user's device a gesture-performance request 226 to perform the pre-set, specified gesture” wherein a vehicle detects proximity of a user (40 meters) is equivalent to the vehicle receiving proximity signal from a server, see para. 0037 ([0037] In some embodiments, one or more processing functions of the vehicle may occur at remote server in communication with the vehicle). Further, sending a request to the user based on proximity is equivalent to sending proximity notification signal to the user] the vehicle terminal includes a user response request unit configured to generate a user response request signal so as to transmit the user response request signal to the user terminal when the vehicle terminal receives the proximity notification signal, [Ronkainen, claim 1, Ronkainen teaches “an autonomous vehicle, while in a pickup zone for a passenger, sending a gesture-performance request to a user device of the the user response request signal requesting a specific motion of the user or a specific operation of the user terminal, the user terminal includes a user side notification unit configured to notify the user of the specific motion thereof according to the user response request signal transmitted from the vehicle terminal or a user side operation unit configured to cause the user terminal to perform the specific operation thereof according to the user response request signal transmitted from the vehicle terminal, [Ronkainen, claim 1, Ronkainen teaches “an autonomous vehicle, while in a pickup zone for a passenger, sending a gesture-performance request to a user device of the passenger” wherein the request is to perform a specific motion. It is inherited that sending a request to the user’s terminals means displaying the request which is equivalent to notify the user of the specific motion] and the vehicle terminal further includes a user position identification unit configured to detect the specific motion of the user or the specific operation of the user terminal 3F2488PCT-US 35468-276and identify a position of the user based on the specific motion of the user or the specific operation of the user terminal and a user position notification unit configured to notify the identified position of the user to a driver of the ride-sharing vehicle [Ronkainen, claim 1, Ronkainen teaches “the autonomous vehicle capturing sensor data in the pickup zone using at least one sensor of the autonomous vehicle; and the autonomous vehicle detecting, in the captured sensor data, that a particular gesture is being performed at a particular location within the pickup zone, and responsively proceeding to and stopping at the particular location” wherein identifying the user’s position (proceeding to and stopping at the particular location) based on detecting the requested motion]  the user terminal further includes a user side information acquiring unit including an image capturing device or a recording device, [Ronkainen, para.
the server further includes a vehicle position estimation unit configured to estimate a position of the ride-sharing vehicle by referring to the image database or the sound database based on the information acquired by the vehicle side information acquiring unit [Ronkainen, claim 1, Ronkainen teaches “the autonomous vehicle capturing sensor data in the pickup zone using at least one sensor of the autonomous vehicle; and the autonomous vehicle detecting, in the captured sensor data, that a particular gesture is being performed at a particular location within the pickup zone, and responsively proceeding to and stopping at the particular location” wherein identifying the user’s position to the vehicle position based on a gesture. Further, para. 0053 teaches “the gesture has previously been recorded by the user and is stored as a part of her user profile” wherein using gestures from a database and it is inherited that the gestures are images] and a user position estimation unit configured to estimate the position of the user by referring to the image database or the sound database based on information acquired by the user side information acquiring unit, [Ronkainen, claim 1, Ronkainen teaches “the autonomous vehicle capturing sensor data in the pickup zone using at least one sensor of the autonomous vehicle; and the autonomous vehicle detecting, in the captured sensor data, that a particular gesture is being performed at a particular location within the pickup zone, and responsively proceeding to and stopping at the particular location” wherein identifying the user’s and the proximity notification unit is configured to generate the proximity notification signal when the distance between the user and the ride-sharing vehicle based on respective estimation results of the user position estimation unit and the vehicle position estimation unit becomes equal to or less than the prescribed value [Ronkainen, para. 0060, Ronkainen teaches “Gesture recognition start. As the vehicle determines a sufficiently close proximity (as determined by known location determination methods or by receipt of short-range proximity signals from the passengers user device), (in various embodiments, 30 meters, 40 meters, 50 meters, and/or similar distances), the vehicle sends the user's device a gesture-performance request 226 to perform the pre-set, specified gesture” wherein a vehicle detects proximity of a user (40 meters) is equivalent to the vehicle receiving proximity signal from a server, see para. 0037 ([0037] In some embodiments, one or more processing functions of the vehicle may occur at remote server in communication with the vehicle). Further, sending a request to the user based on proximity is equivalent to sending proximity notification signal to the user].
Regarding claim 2. wherein the vehicle terminal further includes a vehicle side information acquiring unit including an image capturing device or a recording device, [Ronkainen, para. 0055, Ronkainen teaches “ In some embodiments, the vehicle may comprise positioning capabilities, imaging system(s) (including but not limited to a camera, radar, a depth camera, video systems, image capture devices, and/or the like), (short range) communication capabilities, and/or similar capabilities as known in the art” wherein a capturing image capability and the user position identification unit is configured to detect the specific motion of the user or the specific operation of the user terminal based on information acquired by the vehicle side information acquiring unit [Ronkainen, claim 15, Ronkainen teaches “the autonomous vehicle capturing sensor data in the pickup zone using at least one sensor of the autonomous vehicle; and the autonomous vehicle detecting, in the captured sensor data, that a particular gesture is being performed” wherein the vehicle detects the motion].  
Regarding claim 4. wherein the user terminal further includes a GPS unit as a position estimation unit of the user corresponding to the user terminal [Ronkainen, para. 0058, Ronkainen teaches “As the vehicle travels close enough to the intended pickup location of the user at 218 (as may be determined from GPS data of user and vehicle locations, or other methods), the vehicle sends a proximity notification 220 to the user” emphasis added, wherein a GPS is used to identify position of a user] and the vehicle terminal further includes a GPS unit as a position estimation unit of the ride-sharing vehicle corresponding to the vehicle terminal, [Ronkainen, para. 0058, Ronkainen teaches “As the vehicle travels close enough to the intended pickup location of the user at 218 (as may be determined from GPS data of user and vehicle locations, or other methods), the vehicle sends a proximity notification 220 to the user” emphasis added, wherein a GPS is used to identify position of a vehicle] and the proximity notification unit is configured to generate the proximity notification signal when the distance between the user and the ride-sharing vehicle calculated based on the respective GPS units of the user terminal and the vehicle terminal becomes equal to or less than the prescribed value [Ronkainen, para. 0060, Ronkainen teaches “Gesture recognition start. As the vehicle determines a sufficiently close proximity (as determined by known location determination methods or by receipt of short-range proximity signals from the passengers user device), (in various embodiments, 30 meters, 40 
Regarding claim 6. wherein the specific motion of the user or the specific operation of the user terminal includes sound generation by the user terminal or the motion of the user [Ronkainen, para. 0099, Ronkainen teaches “The gesture-performance request may further comprise an indication of a particular gesture the passenger is to perform. The indication may be an image, a text description, a vector image, an audio recording,” wherein a sound generation as a specific operation].  
Regarding claim 7. wherein the specific motion of the user or the specific operation of the user terminal includes transmission of an image of the user captured by the user side information acquiring unit of the user terminal or transmission of a voice of the user recorded by the user side information acquiring unit of the user terminal [Ronkainen, para. 0099, Ronkainen teaches “The gesture-performance request may further comprise an indication of a particular gesture the passenger is to perform. The indication may be an image, a text description, a vector image, an audio recording,” wherein an image or sound generation as a specific operations. It is inherited within the Ronkainen reference that based on a requested sound or image from the user 
Regarding claim 8. the claim recites analogous limitations to the following limitations of claim 1 “the vehicle terminal includes a user response request unit configured to generate a user response request… configured to notify the identified position of the user to a driver of the ride-sharing vehicle” with the exception that the user terminal now is requesting a motion from the vehicle terminal and identifies position of the vehicle. Based on paragraph 0041 and figure 1 of the instant specification, “the vehicle terminal (3) is composed of the user terminal (2) carried by the driver”, the vehicle terminal and the user terminal are identical and perform similar functions.
Therefore claim 8 is rejected on the same premise of the identical limitations to claim 8 in claim 1.
Regarding claim 9. wherein the vehicle position identification unit is configured to detect the specific operation of the ride-sharing vehicle based on the information acquired by the user side information acquiring unit [Ronkainen, claim 15, Ronkainen teaches “the autonomous vehicle capturing sensor data in the pickup zone using at least one sensor of the autonomous vehicle; and the autonomous vehicle detecting, in the captured sensor data, that a particular gesture is being performed” Based on paragraph 0041 and figure 1 of the instant specification, “the vehicle terminal (3) is composed of the user terminal (2) carried by the driver”, the vehicle terminal and the user terminal are identical and perform similar functions. Wherein detecting specific operation of the vehicle by the vehicle terminal].  
Regarding claim 10. The vehicle ride-sharing assist system according to claim 9, wherein the server further includes a ride-sharing information management unit configured to set the position estimated by the user position estimation unit as the pickup point [Ronkainen, para. 0061, Ronkainen teaches “2) receiving of user gesture model; 3) matchmaking of own gesture recognition result and received user gesture model. Once the matchmaking for the observed gesture is high, identification of the correct user has been made at 232, and the exact and actual location of the passenger pickup and orientation of the user is known”, emphasis added, the vehicle terminal and the user terminal are identical and perform similar functions as stated in claim 9. Para. 0061 teaches the vehicle terminal identifies position of the user (pickup point). This is equivalent to the server identifying a pickup point. See para. 0037 ([0037] In some embodiments, one or more processing functions of the vehicle may occur at remote server in communication with the vehicle)].
Regarding claim 15. wherein the vehicle terminal further includes a display, and the user position notification unit is configured to notify the position of the user to the driver by a map displayed on the display of the vehicle terminal when a distance between the ride-sharing vehicle and the user or between the ride-sharing vehicle and the pickup point becomes equal to or less than the prescribed value [Ronkainen, para. 0096, Ronkainen teaches “The AV locates the exact location and orientation of the user, and optimally stops at a short distance from the user. The AV indicates its stop location to the user, such as by processing the collected V2V information (e.g., number of cars between the AV and the user) by sending the user a text (e.g., "red car, third in line") or a simple map” wherein the vehicle terminal sends a map to the user when the vehicle is at a certain distance from the user].  
Regarding claim 16, the claim recites analogous limitations to claim 15 above, and is therefore rejected on the same premise based on paragraph 0041 and figure 1 of the instant 
Regarding claim 17. wherein the user position notification unit is configured to create a route to the user or the pickup point and notify the position of the user to the driver by displaying the created route on the display of the vehicle terminal, the route being created based on the position of the ride-sharing vehicle estimated by the vehicle position estimation unit and the position of the user estimated by the user position estimation unit or based on the position of the ride-sharing vehicle estimated by the vehicle position estimation unit and the pickup point [Ronkainen, para. 0050, Ronkainen teaches “vehicle Location Notification. The vehicle may generate a further notification of its position with respect to the user's position, once it has recognized the user. The message may contain, depending on the capabilities of the end device: a schematic, text, a map, a bearing, and/or the like. A schematic may comprise an illustration of the vehicle's position, and in some embodiments may show the vehicle's position with respect to nearby cars, such as showing nearby cars as simplified drawings of a style of vehicle (e.g., truck, sedan, coupe and the like) with their real colors. Text may comprise a text based indication of the vehicle's location, such as "third car in the row," or the like. A map may comprise a top view of the vehicle's surroundings, derived from the vehicle's 3D view, with the positions of the user and the vehicle indicated, and/or the like.” Wherein the vehicle terminal displays a map to the driver (notify position of the user to the driver) of its position with respect to the user’s position (a route)].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 5 is rejected under 35 U.S.C. 103 as being un-patentable over Ronkainen in view of Duale et al. (US 20190132548 A1).
Regarding claim 5. Ronkainen teaches all of the limitations of claim 1 (as above). Ronkainen does not specifically teach, however, Duale teaches wherein the vehicle terminal further includes an operation unit configured to cause the driver to designate the specific motion of the user or the specific operation of the user terminal according to the proximity notification signal from the proximity notification unit, [Duale, para. 0051, Duale teaches “In exemplary embodiments, during the video conference between the law enforcement officer and the driver, the law enforcement officer may request that the driver provide some documentation, such as an insurance card, a driver's license, or a vehicle registration. The method 300 also includes the
driver scanning and transmitting the requested documentation to the law enforcement officer via the secure communication channel, as shown at block 310. The scanning device may be part of the vehicle that requires the user to physically insert the requested documentation, the driver may provide a picture via their mobile device” wherein a request from a first party to a second party for a certain operation. Wherein “according to a notification from the proximity notification unit” is not given weight per PMP2111.04 because the request for motion is sent after a proximity notification not according to the proximity notification] 
Ronkainen teaches systems and methods for automated recognition of a transportation customer and Duale teaches a request to initiate a secure communication channel with a driver device and receiving by the law enforcement device, a notification that the driver device has accepted the request. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Ronkainen to incorporate the teaching of Duale by giving the ability to a driver to specify a motion or an operation as a request from a user.  The motivation to combine Ronkainen with Duale has the advantage for the driver to better identify the user with a preferred request from the driver.
Further, Ronkainen teaches and the user response request unit is configured to generate the user response request signal requesting the specific motion of the user or the specific operation of the user terminal designated by the driver via the operation unit [Ronkainen, claim .
  
Claims 11-14 are rejected under 35 U.S.C. 103 as being un-patentable over Ronkainen in view of Sivashankar et al. (US 20180350240 A1).
Regarding claim 11. Ronkainen teaches all of the limitations of claim 10 (as above). Ronkainen does not specifically teach, however, Sivashankar teaches wherein the vehicle terminal further includes a speaker, and the user position notification unit is configured to notify the driver of proximity of the user by a notification sound from the speaker of the vehicle terminal when a distance between the ride-sharing vehicle and the user or between the ride-sharing vehicle and the pickup point becomes equal to or less than the prescribed value [Sivashankar, para. 0020, Sivashankar teaches “In other embodiments, user interface manager 106 controls the presentation of other visual or audio indications that notify the driver or passenger of vehicle 102 that an animal is in proximity to vehicle 102” wherein audio notification to a driver based on proximity] 
Ronkainen teaches systems and methods for automated recognition of a transportation customer and Sivashankar teaches systems and methods for communicating animal proximity to a vehicle. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Ronkainen to incorporate the teaching of Sivashankar by notifying a driver via a speaker.  The motivation to combine Ronkainen with Sivashankar has the 
Regarding claim 12. Ronkainen teaches all of the limitations of claim 10 (as above). Ronkainen does not specifically teach, however, Sivashankar teaches wherein the user position notification unit is configured to change volume or a tempo of the notification sound according to the distance between the ride-sharing vehicle and the user or between the ride-sharing vehicle and the pickup point [Sivashankar, para. 0036, Sivashankar teaches “In alternate embodiments, the volume of an audible sound changes based on the approximate distance between the implanted device and the vehicle” wherein a volume change based on proximity] 
Ronkainen teaches systems and methods for automated recognition of a transportation customer and Sivashankar teaches systems and methods for communicating animal proximity to a vehicle. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Ronkainen to incorporate the teaching of Sivashankar by changing a notification volume based on proximity distance.  The motivation to combine Ronkainen with Sivashankar has the advantage where the notification allows the driver to be more alert and watch for the user [Sivashankar, para. 0020].
Regarding claim 13, the claim recites analogous limitations to claim 11 above, and is therefore rejected on the same premise based on paragraph 0041 and figure 1 of the instant specification, “the vehicle terminal (3) is composed of the user terminal (2) carried by the driver”, the vehicle terminal and the user terminal are identical and perform similar functions. 
Regarding claim 14, the claim recites analogous limitations to claim 12 above, and is therefore rejected on the same premise based on paragraph 0041 and figure 1 of the instant .

Claim 18 is rejected under 35 U.S.C. 103 as being un-patentable over Ronkainen in view of Iagnemma et al. (US 10244094 B2).   
Regarding claim 18. Ronkainen teaches all of the limitations of claim 1 (as above). Ronkainen does not specifically teach, however, Iagnemma teaches wherein the vehicle terminal is composed of the user terminal carried by the driver [Iagnemma, column 4 lines 55-59, Iagnemma teaches “Conventionally, vehicles (such as taxicabs and vehicles being driven by people for ride-hailing services) can be hired for service by a potential rider using a ride hailing software process 230 that may run on a processor unit 232 embedded within a smartphone” wherein a user’s device is a smartphone. Further, Iagnemma, column 6 lines 4-8, teaches “In some implementations, the hailing may be performed by interacting with a device attached to the autonomous vehicle itself (e.g., a smart card reader that can read the user's smart card or a smart device that can communicate with the user's smartphone.)” wherein the vehicle device is a smartphone] 
Ronkainen teaches systems and methods for automated recognition of a transportation customer and Iagnemma teaches an indication is received through a user interface of an intention of a potential rider to use an autonomous vehicle. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Ronkainen to incorporate the teaching of Iagnemma by using a smartphone as a vehicle device as well as a 
Conclusion
Applicant's arguments dated 12/28/2021 found not to be persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623